
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.77(a)
EXECUTION COPY


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$800,000,000

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

dated as of May 19, 2004

between

NEXTEL PARTNERS OPERATING CORP.

The SUBSIDIARY GUARANTORS Party Hereto

The LENDERS Party Hereto

J.P. MORGAN SECURITIES INC. and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Bookrunners

MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agent

and

JPMORGAN CHASE BANK,
as Administrative Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




FIRST AMENDED AND RESTATED CREDIT AGREEMENT


        FIRST AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 19, 2004,
between NEXTEL PARTNERS OPERATING CORP. (the "Borrower"), each of the subsidiary
guarantors listed on the signature pages hereof under the heading "SUBSIDIARY
GUARANTORS" (individually, a "Subsidiary Guarantor" and, collectively, the
"Subsidiary Guarantors"), each of the lenders listed on the signature pages
hereof under the heading "REVOLVING CREDIT LENDERS" or that becomes a party
hereto as a Tranche C Term Loan Lender pursuant to a Lender Addendum in the form
of Schedule I hereto (individually, a "Lender" and, collectively, the
"Lenders"), and JPMORGAN CHASE BANK, as Administrative Agent for the Lenders
(together with its successors in such capacity, the "Administrative Agent").

        The Borrower, the Subsidiary Guarantors, the Lenders, and the
Administrative Agent are parties to a Credit Agreement dated as of December 19,
2003 (as heretofore modified and supplemented and in effect on the date hereof,
the "Existing Credit Agreement"), providing, subject to the terms and conditions
thereof, for extensions of credit (by the making of loans) to be made by said
Lenders to the Borrower in an aggregate principal or face amount not exceeding
$475,000,000. The Borrower, the Subsidiary Guarantors, the Lenders, and the
Administrative Agent wish to amend the Existing Credit Agreement in certain
respects and, as so amended, to restate the Existing Credit Agreement in its
entirety, and each of the Lenders who execute and deliver a Lender Addendum in
the form attached as Schedule I hereto and who are not already parties to the
Existing Credit Agreement as Revolving Credit Lenders thereunder (collectively,
the "New Lenders") wishes to become a party hereto.

        Accordingly, the parties hereto agree to amend the Existing Credit
Agreement as set forth in Section 2 hereof and to restate the Existing Credit
Agreement in its entirety as set forth in the Existing Credit Agreement (which
Existing Credit Agreement is hereby incorporated herein by reference), as
amended by the amendments set forth in Section 2 hereof:

        Section 1.    Definitions.    Except as otherwise defined herein, terms
defined in the Existing Credit Agreement are used herein as defined therein.

        Section 2.    Amendments.    Subject to the satisfaction of the
conditions precedent specified in Section 4 below, but effective as of the date
hereof, the Existing Credit Agreement shall be amended as follows:

        2.01.    General.    References in the Existing Credit Agreement to
"this Agreement" (and indirect references such as "hereunder", "hereby",
"herein" and "hereof") shall be deemed to be references to the Existing Credit
Agreement as amended and restated hereby. Each New Lender shall be deemed to be
a "Lender" under and for all purposes of the Existing Credit Agreement and this
First Amended and Restated Credit Agreement and each reference therein or herein
to a "Lender" shall be deemed to include each New Lender.

        2.02.    Definitions.    Section 1.01 of the Existing Credit Agreement
shall be amended by adding the following new definitions (to the extent not
already included in said Section 1.01) and inserting the same in the appropriate
alphabetical locations and amending the following definitions (to the extent
already included in said Section 1.01) to read in their entirety as follows:

        "Applicable Margin" means, for any day, with respect to any Revolving
Loan or Tranche C Term Loan during any Interest Accrual Period (as defined
below), the respective rates indicated

--------------------------------------------------------------------------------



below for the Type of Loans of such Class opposite the applicable Leverage Ratio
indicated below for such Interest Accrual Period:

 
  Revolving Loans

--------------------------------------------------------------------------------

  Tranche C
Term Loans

--------------------------------------------------------------------------------

  Leverage Ratio


--------------------------------------------------------------------------------

  Eurodollar
Loans

--------------------------------------------------------------------------------

  ABR
Loans

--------------------------------------------------------------------------------

  Eurodollar
Loans

--------------------------------------------------------------------------------

  ABR
Loans

--------------------------------------------------------------------------------

  Greater than 8.00 to 1   3.000 % 2.000 % 2.500 % 1.500 %
Less than or equal to 8.00 to 1 and greater than 7.00 to 1
 
2.750
%
1.750
%
2.500
%
1.500
%
Less than or equal to 7.00 to 1 and greater than 6.00 to 1
 
2.500
%
1.500
%
2.500
%
1.500
%
Less than or equal to 6.00 to 1 and greater than 5.00 to 1
 
2.000
%
1.000
%
2.500
%
1.500
%
Less than or equal to 5.00 to 1
 
1.500
%
0.500
%
2.500
%
1.500
%

        The Applicable Margin, with respect to any Type of Incremental Term
Loans of any Series, shall be agreed upon at the time Incremental Term Loan
Commitments of such Series are established pursuant to Section 2.01(c).

        For purposes of this definition, an "Interest Accrual Period" means the
period commencing during any fiscal quarter on the date (the "Change Date") that
the Administrative Agent receives the certificate referred to in the next
following paragraph to but not including the Change Date in the immediately
following fiscal quarter. The Leverage Ratio for any Interest Accrual Period
after the initial Interest Accrual Period shall be determined on the basis of a
certificate of the chief financial officer of the Borrower, or any other senior
financial officer setting forth a calculation of the Leverage Ratio as at the
last day of the fiscal quarter ending immediately prior to the first day of such
Interest Accrual Period, each of which certificates shall be delivered together
with the financial statements for the fiscal quarter on which such calculation
is based.

        Anything in this Agreement to the contrary notwithstanding, the
Applicable Margin shall be, in the case of Revolving Loans, (i) 2.00% with
respect to ABR Loans and 3.00% with respect to Eurodollar Loans until the
Interest Accrual Period commencing on the date of the receipt by the
Administrative Agent of the certificate referred to in the immediately preceding
paragraph setting forth the calculation of the Leverage Ratio as at the fiscal
quarter ending December 31, 2003 and (ii) the highest rates set forth in the
schedule above during any period when an Event of Default shall have occurred
and be continuing, or if the Borrower shall default in the delivery of any
financial statements pursuant to Section 6.01.

        Anything in this Agreement to the contrary notwithstanding, in the event
that the Adjusted Applicable Margin for any series of Incremental Term Loans
shall be greater than 0.25% above the Applicable Margin for Tranche C Term
Loans, the Applicable Margin for Tranche C Term Loans will be adjusted so that
it is at least equal to 0.25% below the Adjusted Applicable Margin on the
Incremental Term Loans.

        "Class", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are Revolving
Loans, Tranche C Term Loans or Incremental Term Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, Tranche C Term Loan Commitment or Incremental Term Loan
Commitment.

2

--------------------------------------------------------------------------------






        "Commitment" means a Revolving Credit Commitment, Tranche C Term Loan
Commitment or Incremental Term Loan Commitment, or any combination thereof (as
the context requires).

        "First Restatement" shall refer to the First Amended and Restated Credit
Agreement dated as of May 19, 2004 between the Borrower, the Subsidiary
Guarantors, each of the lenders listed on the signature pages thereto under the
heading "REVOLVING CREDIT LENDERS", each of the lenders that becomes a party
thereto as a Tranche C Term Loan Lender pursuant to a Lender Addendum in the
form of Schedule I thereto, and the Administrative Agent.

        "First Restatement Effective Date" means the date upon which the
conditions precedent set forth in Section 4 of the First Restatement to the
effectiveness of the amendments contemplated by Section 2 thereof shall be
satisfied or waived.

        "Lenders" means the Persons listed on the signature pages to the First
Restatement under the caption "Revolving Credit Lenders", each Tranche C Term
Lender executing and delivering a Lender Addendum pursuant to Section 5 of the
First Restatement, the Incremental Term Loan Lenders (if any) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Acceptance, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Acceptance.

        "Lender Addendum" means, with respect to any Tranche C Term Loan Lender,
a Lender Addendum substantially in the form of Schedule I hereto, dated as of
the date of the First Restatement and executed and delivered by such Tranche C
Term Loan Lender as provided in Section 5 of the First Restatement.

        "Senior Notes" means the Convertible Senior Notes, the 11% Senior Notes
due 2010, the 12.5% Senior Notes due 2009 and the 81/8% Senior Notes due 2011,
in each case issued by the Parent.

        "Term Loan Commitment" means, collectively, the Tranche C Term Loan
Commitments and the Incremental Term Loan Commitments.

        "Term Loan Maturity Date" means: (a) with respect to the Tranche C Term
Loans, the Quarterly Date falling on or nearest to May 31, 2011 and (b) with
respect to the Incremental Term Loans of any Series, the maturity date for such
Series specified at the time the same is established pursuant to
Section 2.01(c).

        "Tranche C Term Loan" means a Loan made pursuant to this Agreement in
Section 2.01(b).

        "Tranche C Term Loan Commitment" means, with respect to each Lender, the
commitment, if any, of such Lender to make one or more Tranche C Term Loans
hereunder (or, as provided herein, to convert Tranche B Term Loans into Tranche
C Term Loans hereunder) on the First Restatement Effective Date, expressed as an
amount representing the maximum aggregate principal amount of the Tranche C Term
Loans to be made by such Lender hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.07 or 2.09(b) and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial amount of each Lender's Tranche C Term
Loan Commitment is set forth in the Lender Addendum executed and delivered by
such Lender, or in the Assignment and Acceptance pursuant to which such Lender
shall have assumed its Tranche C Term Loan Commitment, as applicable. The
initial aggregate amount of the Lenders' Tranche C Term Loan Commitments is
$700,000,000.

        "Tranche C Term Loan Lender" means a Lender with an outstanding Tranche
C Term Loan Commitment or an outstanding Tranche C Term Loan.

3

--------------------------------------------------------------------------------






        2.03.    References to "Tranche B".    Section 1.01 of the Existing
Credit Agreement shall be further amended by deleting the following definitions:
"Tranche B Term Loan", "Tranche B Term Loan Commitment" and "Tranche B Term Loan
Lender". In addition, references in the Existing Credit Agreement to "Tranche B"
in provisions not otherwise amended hereby (including in the definition of
"Excess Cash Flow", and in Sections 2.01(c), 2.02(d) and 2.03(b)(i)) are hereby
replaced with "Tranche C".

        2.04.    Tranche C Term Loans.    Section 2.01(b) of the Existing Credit
Agreement is hereby amended to read in its entirety as follows:

        "(b)    Tranche C Term Loans.    Subject to the terms and conditions set
forth herein, each Tranche C Term Loan Lender agrees to make one or more Tranche
C Term Loans to the Borrower (or, as provided below, to convert Tranche B Term
Loans into Tranche C Term Loans) on the First Restatement Effective Date in a
principal amount not exceeding its Tranche C Term Loan Commitment. Amounts
prepaid or repaid in respect of Tranche C Term Loans may not be reborrowed.

        Notwithstanding the foregoing, it is understood and agreed that any
Tranche C Lender that also holds any Tranche B Term Loans may elect, by notice
to the Administrative Agent, that the Tranche C Term Loans required to be made
by such Lender on the First Restatement Effective Date shall, to the extent of
the portion of such Tranche C Term Loans not exceeding the aggregate principal
amount of the Tranche B Term Loans of such Lender, be made by converting such
Tranche B Term Loans into Tranche C Term Loans (and each reference in this
Agreement or the First Restatement to the "making" of any Tranche C Term Loan,
or words of similar import, shall in the case of such Lender be deemed to
include such conversion). Without limiting the generality of the foregoing, it
is understood that the Tranche C Term Loans into which the Tranche B Term Loans
are so converted shall be treated identically to the Tranche C Term Loans being
funded (and not being converted from Tranche B Term Loans) on the First
Restatement Effective Date and shall have identical Interest Periods in
identical proportions and durations as all other Tranche C Term Loans (and, for
these purposes, any Interest Periods for Tranche B Term Loans that are
Eurodollar Loans in effect on the First Restatement Effective Date shall be
terminated on the First Restatement Effective Date, and any such converting
Lender shall be paid accrued interest on its Tranche B Term Loans being so
converted, together with any amounts payable under Section 2.14, as if the
Tranche B Term Loans were being prepaid in full on the First Restatement
Effective Date)."

        2.05.    Scheduled Termination.    Section 2.07(a) of the Existing
Credit Agreement is hereby amended to read in its entirety as follows:

        "(a)    Scheduled Termination.    Unless previously terminated, (i) the
Tranche C Term Loan Commitments shall terminate at 5:00 p.m., New York City
time, on the First Restatement Effective Date, (ii) the Revolving Credit
Commitments shall terminate on the Revolving Credit Commitment Termination Date
and (iii) the Incremental Term Loan Commitments of each Series shall terminate
on the close of business on the date specified therefor pursuant to
Section 2.01(c) at the time such Series is established."

        2.06.    Repayment of Loans.    Section 2.08(a)(ii) of the Existing
Credit Agreement is hereby amended to read in its entirety as follows:

        "(ii)    to the Administrative Agent for account of the Tranche C Term
Loan Lenders the outstanding principal amount of the Tranche C Term Loans on
each Principal Payment Date set

4

--------------------------------------------------------------------------------



forth below in the aggregate principal amount set forth opposite such Principal
Payment Date (subject to adjustment pursuant to paragraph (b) of this Section):

Principal Payment Date


--------------------------------------------------------------------------------

  Amount ($)

--------------------------------------------------------------------------------

May 31, 2007   1,750,000 August 31, 2007   1,750,000 November 30, 2007  
1,750,000
February 28, 2008
 
1,750,000 May 31, 2008   1,750,000 August 31, 2008   1,750,000 November 30, 2008
  1,750,000
February 28, 2009
 
1,750,000 May 31, 2009   1,750,000 August 31, 2009   1,750,000 November 30, 2009
  1,750,000
February 28, 2010
 
1,750,000 May 31, 2010   1,750,000 August 31, 2010   169,312,500 November 30,
2010   169,312,500
February 28, 2011
 
169,312,500 May 31, 2011   169,312,500

        If the initial aggregate amount of the Tranche C Term Loan Commitments
exceeds the aggregate principal amount of Tranche C Term Loans that are made on
the First Restatement Effective Date, then the scheduled repayments to be made
pursuant to this Section shall be reduced ratably by an aggregate amount equal
to such excess. To the extent not previously paid, all Tranche C Term Loans
shall be due and payable on the Term Loan Maturity Date for such Loans.

        Notwithstanding the foregoing, if on any date (the "Test Date"), the
maturity date for any then-outstanding Permitted Parent Debt shall fall within
three months of the Test Date then the Tranche C Term Loans and Revolving Loans
shall be paid in full on the Test Date and the Revolving Credit Commitments
shall terminate on such Test Date, provided that the foregoing shall not apply
if (A) on the Test Date (x) the Adjusted Leverage Ratio is less than 2.25 to 1
and (y) after giving pro forma effect to the repayment of such next maturing
Permitted Parent Debt, the sum of (1) cash and Cash Equivalent Investments held
by the Borrower plus (2) the available and undrawn portion of Revolving Credit
Commitments, is at least equal to $150,000,000 or (B) on any Test Date (x) the
next maturing Permitted Parent Debt is the Convertible Senior Notes and the
average of the last sale price of the Parent Common Stock on the NASDAQ National
Market for the 10 consecutive trading day period immediately prior to the Test
Date is greater than 130% of the conversion price applicable to the Convertible
Senior Notes, (y) no other then outstanding Permitted Parent Debt shall have a
maturity within three months of the Test Date and (z) no other Default or Event
of Default has occurred and is continuing."

        2.07.    Prepayment Premium.    A new Section 2.09(d) is hereby inserted
into the Existing Credit Agreement to read as follows:

        "(d)    Prepayment Premium.    Upon any prepayment of Tranche C Term
Loans pursuant to Section 2.09(a) or 2.09(b) of this Agreement during the period
commencing on the First Restatement Effective Date to but not including the
first anniversary thereof, the Borrower shall pay to the holders of such Loans a
prepayment premium in respect of the principal amount of such Loans so prepaid
equal to 1% of such principal amount prepaid, it being understood that no

5

--------------------------------------------------------------------------------



prepayment premium shall be required pursuant to this paragraph in respect of
any prepayment of such Loans made on or after such first anniversary."

        2.08.    Use of Proceeds.    Section 6.11 of the Existing Credit
Agreement is hereby amended to read in its entirety as follows:

        "SECTION 6.11.    Use of Proceeds and Letters of Credit.    The Borrower
shall (a) apply the proceeds of the Term Loans to refinance Indebtedness and for
general corporate purposes (including, in the case of the Tranche C Term Loans,
to prepay the Tranche B Term Loans outstanding prior to the First Restatement
Effective Date and to redeem some or all of the Parent's 11.0% Senior Notes due
2010), (b) apply the proceeds of the Revolving Loans for general corporate
purposes of the Borrower and its Subsidiaries in the ordinary course of
business, including the acquisition and build-out of the Borrower's
telecommunications network, and the acquisition of additional frequencies and
related assets; and (c) use Letters of Credit for the working capital and
general corporate purposes of the Borrower and its Subsidiaries."

        2.09.    Liens.    Section 7.03(m) of the Existing Credit Agreement is
hereby amended to read in its entirety as follows:

        "(m)    Liens with respect to cash or Cash Equivalent Investments posted
in support of Rate Protection Agreements in an aggregate amount at any time not
to exceed $50,000,000, including any cash or Cash Equivalent Investments posted
in support of Rate Protection Agreements of the Parent; and"

        2.10.    Restricted Payments.    Section 7.06(a) of the Existing Credit
Agreement is hereby amended by deleting the "and" at the end of clause (ii)
thereof and inserting a new clause (iii) therein to read as follows:

        "(iii)    redeem the Parent's 11.0% Senior Notes due 2010, such dividend
to be made from the portion of the proceeds of the Tranche C Term Loans in
excess of (and the amount of such dividend permitted to be made under this
clause (iii) to the Parent not to exceed such portion in excess of)
$290,000,000, it being understood that, for purposes hereof, proceeds of Tranche
C Term Loans shall be deemed to include the aggregate amount of Tranche B Term
Loans converted into Tranche C Term Loans as provided in Section 2.01(b); and"

        Section 3.    Representations and Warranties.    The Borrower represents
and warrants that (i) the representations and warranties set forth in Article IV
of the Existing Credit Agreement are true and complete on the date hereof as if
made on and as of the date hereof and as if each reference in said Article IV to
"this Agreement" included reference to this First Amended and Restated Credit
Agreement and (ii) the principal of and interest on the 14% Senior Discount
Notes due 2009 of the Parent have been paid in full and such Senior Notes
retired.

        Section 4.    Conditions Precedent.    As provided in Section 2 above,
the amendment and restatement of the Existing Credit Agreement contemplated
hereby shall become effective, as of the date hereof, upon the receipt by the
Administrative Agent of the following:

        4.01.    Executed Counterparts.    Duly executed and delivered
counterparts (or written evidence thereof satisfactory to the Administrative
Agent, which may include telecopy transmission of, as applicable, a signed
signature page or Lender Addendum) of (i) this First Amended and Restated Credit
Agreement from each Obligor and from Revolving Credit Lenders constituting the
"Required Revolving Credit Lenders" under the Existing Credit Agreement, and
(ii) Lender Addenda from the Tranche C Term Loan Lenders for aggregate Tranche C
Term Loan Commitments in an amount equal to $700,000,000.

        4.02.    Opinion of Counsel to the Obligors.    A favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
First Restatement Effective Date) of Heller

6

--------------------------------------------------------------------------------




Ehrman White & McAuliffe LLP, counsel for the Obligors, substantially in the
form of Exhibit A hereto, and covering such other matters relating to the
Borrower, this First Amended and Restated Credit Agreement or the Transactions
as the Required Lenders shall reasonably request (and each Obligor hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

        4.03.    Opinion of Special FCC Counsel to the Obligors.    A favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the First Restatement Effective Date) of Catalano and Plache, special FCC
counsel for the Obligors, substantially in the form of Exhibit B hereto, and
covering such other matters as the Administrative Agent or any Lender may
reasonably request (and each Obligor hereby instructs such counsel to deliver
such opinions to the Lenders and the Administrative Agent).

        4.04.    Opinion of Special Counsel to JPMCB.    An opinion of Milbank,
Tweed, Hadley & McCloy, LLP, special New York counsel to JPMCB (addressed to the
Administrative Agent and the Lenders and dated the First Restatement Effective
Date), substantially in the form of Exhibit C hereto (and JPMCB hereby instructs
such counsel to deliver such opinion to the Lenders).

        4.05.    Corporate Documents.    Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Obligor, the authorization of
the Transactions and any other legal matters relating to the Obligors, this
First Amended and Restated Credit Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

        4.06.    Officer's Certificate.    A certificate, dated the First
Restatement Effective Date and signed by the President, a Vice President or the
chief financial officer of the Borrower, confirming compliance with the
conditions set forth in the lettered clauses of the first sentence of
Section 5.02 of the Existing Credit Agreement, as amended hereby.

        4.07.    Repayment of Tranche B Term Loans.    Evidence that the
principal of and interest on, and all other amounts owing in respect of, the
Tranche B Term Loans outstanding under the Existing Credit Agreement shall have
been (or shall be simultaneously) paid in full from the proceeds of the Tranche
C Term Loans made under the Existing Credit Agreement, as amended hereby, or
from other funds available to the Borrower.

        4.08.    Certain Consents.    From each counterparty that executed and
delivered a Consent to Assignment on the Effective Date, and from NWIP with
respect to the NWIP Undertaking Agreement and from Realco under the Realco
Agreement, an acknowledgement of the continued effectiveness of such Consents to
Assignment and such agreements after giving effect to this First Amended and
Restated Credit Agreement.

        4.09.    Designation as Credit Facility.    Evidence that either (i) the
Parent shall have designated the Tranche C Term Loans under this First Amended
and Restated Credit Agreement as a "Credit Facility" under the indentures
pursuant to which the Senior Notes have been issued or (ii) the Borrower is
permitted to incur the full amount of the Tranche C Term Loans under the
indentures pursuant to which the Senior Notes have been issued without reliance
upon the "Permitted Debt" baskets thereunder.

        4.10.    Other Documents.    Such other documents as the Administrative
Agent or any Lender or special counsel to JPMCB may reasonably request.

        Section 5.    Delivery of Lender Addenda.    Each Tranche C Term Loan
Lender shall become a party to this First Amended and Restated Credit Agreement
by delivering to the Administrative Agent a Lender Addendum duly executed by
such Tranche C Term Loan Lender, the Borrower and the Administrative Agent.

7

--------------------------------------------------------------------------------




        Section 6.    Confirmation of Guarantee and Collateral Security.    By
their signatures below, each of the Subsidiary Guarantors hereby consents to
this First Amended and Restated Credit Agreement and agrees that the obligations
of the Borrower in respect of the Tranche C Term Loans shall constitute
"Guaranteed Obligations" under the Existing Credit Agreement as amended and
restated hereby, and each of the Borrower and the Subsidiary Guarantors agrees
that the obligations of the Borrower in respect of the Tranche C Term Loans
shall be entitled to the benefits of the collateral security provided in the
Security Documents.

        Section 7.    Miscellaneous.    Except as herein provided, the Existing
Credit Agreement shall remain unchanged and in full force and effect. This First
Amended and Restated Credit Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this First Amended and Restated Credit
Agreement by facsimile transmission shall be effective as delivery of a manually
executed counterpart of this First Amended and Restated Credit Agreement. This
First Amended and Restated Credit Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this First Amended
and Restated Credit Agreement to be duly executed and delivered as of the day
and year first above written.

    NEXTEL PARTNERS OPERATING CORP.
 
 
By
 
/s/  DONALD J. MANNING      

--------------------------------------------------------------------------------

Name: Donald J. Manning
Title: VP, Secretary and General Counsel

9

--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS

NEXTEL WIP LEASE CORP.   NEXTEL WIP LEASE CORP.
By
 
/s/  DONALD J. MANNING      

--------------------------------------------------------------------------------

Name: Donald J. Manning
Title: VP, Secretary and General Counsel
 
By
 
/s/  DONALD J. MANNING      

--------------------------------------------------------------------------------

Name: Donald J. Manning
Title: VP, Secretary and General Counsel
NPCR, INC.
 
NEXTEL WIP LICENSE CORP.
By
 
/s/  DONALD J. MANNING      

--------------------------------------------------------------------------------

Name: Donald J. Manning
Title: VP, Secretary and General Counsel
 
By
 
/s/  DONALD J. MANNING      

--------------------------------------------------------------------------------

Name: Donald J. Manning
Title: VP, Secretary and General Counsel
NEXTEL WIP EXPANSION CORP.
 
NEXTEL PARTNERS OF UPSTATE NEW YORK, INC.
By
 
/s/  DONALD J. MANNING      

--------------------------------------------------------------------------------

Name: Donald J. Manning
Title: VP, Secretary and General Counsel
 
By
 
/s/  DONALD J. MANNING      

--------------------------------------------------------------------------------

Name: Donald J. Manning
Title: VP, Secretary and General Counsel
NPFC, INC.
 
NEXTEL PARTNERS EQUIPMENT CORP.
By
 
/s/  DONALD J. MANNING      

--------------------------------------------------------------------------------

Name: Donald J. Manning
Title: VP, Secretary and General Counsel
 
By
 
/s/  DONALD J. MANNING      

--------------------------------------------------------------------------------

Name: Donald J. Manning
Title: VP, Secretary and General Counsel
NEXTEL WIP EXPANSION TWO CORP.
 
 
 
 
By
 
/s/  DONALD J. MANNING      

--------------------------------------------------------------------------------

Name: Donald J. Manning
Title: VP, Secretary and General Counsel
 
 
 
 

10

--------------------------------------------------------------------------------



CONFIRMATION OF GUARANTY AND PLEDGE AGREEMENT

        By its signature below, Nextel Partners, Inc., the "Parent", and Nextel
WIP License MR, Inc. under the above referenced Existing Credit Agreement,
hereby consent to the foregoing First Amended and Restated Credit Agreement and
agree that the obligations of the Borrower in respect of the Tranche C Term
Loans shall constitute "Guaranteed Obligations" under and entitled to the
benefits of the guarantee and collateral security provided in the Parent
Guaranty and Pledge Agreement.

    NEXTEL PARTNERS, INC.
 
 
By
 
/s/  DONALD J. MANNING      

--------------------------------------------------------------------------------

Name: Donald J. Manning
Title: VP, Secretary and General Counsel
 
 
NEXTEL WIP LICENSE MR, INC.
 
 
By
 
/s/  DONALD J. MANNING      

--------------------------------------------------------------------------------

Name: Donald J. Manning
Title: VP, Secretary and General Counsel

11

--------------------------------------------------------------------------------



REVOLVING CREDIT LENDERS

    JPMORGAN CHASE BANK,
    individually and as the Administrative Agent
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
MORGAN STANLEY SENIOR FUNDING, INC.
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
UBS LOAN FINANCE LLC
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
WACHOVIA BANK NATIONAL ASSOCIATION
 
 
By
 


--------------------------------------------------------------------------------

Name:
Title:

12

--------------------------------------------------------------------------------




Schedule I



[Form of Lender Addendum]

LENDER ADDENDUM


        Reference is made to First Amended and Restated Credit Agreement dated
as of May     , 2004 (the "First Restatement"), between NEXTEL PARTNERS
OPERATING CORP., a Delaware corporation (the "Borrower"), the Subsidiary
Guarantors party thereto, the several banks and other financial institutions
from time to time parties thereto (the "Lenders") and JPMORGAN CHASE BANK, as
Administrative Agent for the Lenders (in such capacity, the "Administrative
Agent") pursuant to which the parties thereto have amended and restated the
Credit Agreement dated as of December 19, 2003 (the "Existing Credit Agreement")
between the Borrower, the Subsidiary Guarantors and the Administrative Agent (as
amended and restated by the First Restatement, the "Credit Agreement"). Terms
used but not defined in this Lender Addendum have the meanings assigned to such
terms in the First Restatement.

        By its signature below, and subject to the acceptance hereof by the
Borrower and the Administrative Agent as provided below, the undersigned hereby
becomes a Tranche C Term Loan Lender under the Credit Agreement, having the
Tranche C Term Loan Commitment, set forth below opposite its name.

        It is understood and agreed that if the undersigned also holds any
Tranche B Term Loans under the Existing Credit Agreement, the undersigned may
elect, by notice to the Administrative Agent, that the Tranche C Term Loans
required to be made by the undersigned on the First Restatement Effective Date
shall, to the extent of the portion of such Tranche C Term Loans not exceeding
the aggregate principal amount of the Tranche B Term Loans of the undersigned be
made through such Tranche B Term Loans being converted into Tranche C Term Loans
(and each reference in the First Restatement or the Credit Agreement to the
"making" of any Tranche C Term Loan, or words of similar import, shall in the
case of the undersigned be deemed to include such conversion).

        This Lender Addendum shall be governed by, and construed in accordance
with, the law of the State of New York.

        This Lender Addendum may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Lender Addendum
to be duly executed and delivered by their proper and duly authorized officers
as of this    day of                         , 2004.

Amount of Tranche C
    Term Loan Commitment:
  
    $  

--------------------------------------------------------------------------------

[Name of Tranche C Term Loan Lender]
 
 
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
Accepted and agreed:
 
 
 
 
JPMORGAN CHASE BANK,
    as Administrative Agent
 
 
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 
NEXTEL PARTNERS OPERATING CORP.
 
 
 
 
By:
 


--------------------------------------------------------------------------------

Name:
Title:
 
 
 
 

2

--------------------------------------------------------------------------------




Exhibit A


[Form of Opinion of Counsel to the Obligors]


May [    ], 2004

To the Lenders party to the First Amended and Restated
Credit Agreement referred to below and JPMorgan Chase
Bank, as the Administrative Agent

Re:Nextel Partners Operating Corp. $675,000,000 Extension of Credit
by Lenders Party to the Credit Agreement Referenced Below

Ladies and Gentlemen:

        We have acted as counsel to Nextel Partners Operating Corp., a Delaware
corporation (the "Borrower"); its subsidiaries (listed in Schedule I,
collectively, the "Subsidiary Guarantors"); and its parent company Nextel
Partners, Inc., and its subsidiary, Nextel WIP License MR, Inc. (together the
"Parent Guarantors"), in connection with (i) the First Amended and Restated
Credit Agreement (the "First Restatement") dated as of May 19, 2004 between the
Borrower, the Subsidiary Guarantors party thereto, the various financial
institutions as are or may from time to time become parties thereto
(collectively, the "Lenders") and JPMorgan Chase Bank, as the Administrative
Agent (in such capacity, the "Administrative Agent") pursuant to which the
parties thereto have amended and restated the Credit Agreement dated as of
December 19, 2003 (the "Existing Credit Agreement") between the Borrower, the
Subsidiary Guarantors and the Administrative Agent and (ii) the various other
agreements, instruments and other documents referred to in the next following
paragraph. This opinion is rendered to you pursuant to Section 4.02 of the First
Restatement. Capitalized terms used without definition in this opinion have the
meanings given to them in the First Restatement. References herein to provisions
of the "Credit Agreement" shall be deemed to be references to the Existing
Credit Agreement as modified by the First Restatement.

I.

        We have assumed the authenticity of all records, documents and
instruments submitted to us as originals, the genuineness of all signatures, the
legal capacity of natural persons and the authenticity and conformity to the
originals of all records, documents and instruments submitted to us as copies.
We have based our opinion upon our review of the following records, documents,
instruments and certificates and such additional certificates relating to
factual matters as we have deemed necessary or appropriate for our opinion:

(a)the First Restatement

(b)the Existing Credit Agreement;

(c)the Security Agreement;

(d)the Parent Guaranty and Pledge Agreement;

(e)the Realco Agreement;

(f)the Consent to Assignment Agreement;

(g)the NWIP Undertaking Agreement;

(h)the Management Agreement;

(i)the written Borrowing Request dated May [    ], 2004 submitted by the
Borrower pursuant to Section 2.03 of the Credit Agreement;

(j)the agreements set forth in Schedule II (the "Nextel Operating Agreements");

(k)the agreements set forth in Schedule III (the "Debt Documents");

--------------------------------------------------------------------------------



(l)the Certificate of Incorporation of Nextel Partners, Inc. certified by the
Delaware Secretary of State as of May [    ], 2004, and certified to us by an
officer of Nextel Partners, Inc. as being complete and in full force and effect
as of the date of this opinion;

(m)the Certificate of Incorporation of the Borrower certified by the Delaware
Secretary of State as of May [    ], 2004, and certified to us by an officer of
Borrower as being complete and in full force and effect as of the date of this
opinion;

(n)the Certificate of Incorporation of Nextel Partners of Upstate New York, Inc.
certified by the Delaware Secretary of State as of December 12, 2003, and
certified to us by an officer of Nextel Partners of Upstate New York, Inc. as
being complete and in full force and effect as of the date of this opinion;

(o)the Certificate of Incorporation of Nextel WIP Lease Corp. certified by the
Delaware Secretary of State as of December 12, 2003, and certified to us by an
officer of Nextel WIP Lease Corp. as being complete and in full force and effect
as of the date of this opinion;

(p)the Certificate of Incorporation of Nextel WIP License Corp. certified by the
Delaware Secretary of State as of December 12, 2003, and certified to us by an
officer of Nextel WIP License Corp. as being complete and in full force and
effect as of the date of this opinion;

(q)the Certificate of Incorporation of Nextel WIP Expansion Corp. certified by
the Delaware Secretary of State as of December 12, 2003, and certified to us by
an officer of Nextel WIP Expansion Corp. as being complete and in full force and
effect as of the date of this opinion;

(r)the Certificate of Incorporation of Nextel WIP Expansion Two Corp. certified
by the Delaware Secretary of State as of December 12, 2003, and certified to us
by an officer of Nextel WIP Expansion Two Corp. as being complete and in full
force and effect as of the date of this opinion;

(s)the Articles of Incorporation of Nextel Partners Equipment Corp. certified by
the Nevada Secretary of State as of December 15, 2003, and certified to us by an
officer of Nextel Partners Equipment Corp. as being complete and in full force
and effect as of the date of this opinion;

(t)the Certificate of Incorporation of NPRC, Inc. certified by the Delaware
Secretary of State as of December 12, 2003, and certified to us by an officer of
NPRC, Inc. as being complete and in full force and effect as of the date of this
opinion;

(u)the Articles of Incorporation of NPFC, Inc. certified by the Nevada Secretary
of State as of December 15, 2003, and certified to us by an officer of
NPFC, Inc. as being complete and in full force and effect as of the date of this
opinion;

(v)the Articles of Incorporation of Nextel WIP License MR, Inc. certified by the
Texas Secretary of State as of December 12, 2003, and certified to us by an
officer of Nextel WIP License MR, Inc. as being complete and in full force and
effect as of the date of this opinion;

(w)the Bylaws of each of the Obligors certified to us by an officer of each of
the Obligors as being complete and in full force and effect as of the date of
this opinion;

(x)records certified to us by an officer of each of the Obligors as constituting
all records of proceedings and actions of the board of directors of each of the
Obligors relating to the transactions contemplated by the Existing Credit
Agreement and the First Restatement;

(y)a Certificate of Good Standing relating to Nextel Partners, Inc., the
Borrower, Nextel Partners of Upstate New York, Inc., Nextel WIP Lease Corp.,
Nextel WIP License Corp., Nextel WIP

2

--------------------------------------------------------------------------------



Expansion Corp., Nextel WIP Expansion Two Corp., and NPRC, Inc., each as issued
by the Delaware Secretary of State dated May [    ], 2004;

(z)a Certificate of Good Standing relating to Nextel Partners Equipment Corp.
and NPFC, Inc., each as issued by the Nevada Secretary of State, dated May
[    ], 2004;

(aa)a Certificate of Good Standing relating to Nextel WIP License MR, Inc., as
issued by the Texas Secretary of State, dated May [    ], 2004; and

(bb)one or more Certificates of an officer of the Borrower, the Subsidiary
Guarantors, or the Parent Guarantors as to certain factual matters.

        Items (a) through (i) above are referred to together as the "Credit
Documents;" the Obligors party thereto are herein collectively referred to as
the "Opinion Parties."

        Our opinions expressed in paragraphs 1, 2 and 3 of Part IV as to the
formation, existence and good standing of the Opinion Parties under the laws of
Delaware, Nevada and Texas are based solely upon the Certificates of Good
Standing enumerated above. We have made no additional investigation after the
respective dates of those Certificates.

        In connection with our opinions relating to the Credit Documents, we
have not reviewed, and express no opinion on (i) financial covenants or similar
provisions requiring financial calculations or determinations to ascertain
compliance, (ii) provisions relating to the occurrence of a "material adverse
event" or words of similar import or (iii) parol evidence bearing on
interpretation or construction. Moreover, to the extent that any of the
agreements or instruments identified in Schedule II or Schedule III is governed
by the laws of any jurisdiction other than the State of New York, our opinion
relating to those agreements and instruments is based solely upon the plain
meaning of their language without regard to interpretation or construction that
might be indicated by the laws governing those agreements and instruments.

        Where our opinions relate to our "knowledge," that knowledge is based
upon our examination of the records, documents, instruments and certificates
enumerated or described above and the actual contemporaneous knowledge of
attorneys in this firm who are currently involved in legal representation of the
Borrower in connection with the Existing Credit Agreement and the First
Restatement. We have not examined any records of any court, administrative
tribunal or other similar entity in connection with our opinion.

        Notwithstanding any provisions of the Credit Documents or any other
agreements or instruments examined for purposes of these opinions to the effect
that such agreement or instrument reflects the entire understanding of the
parties with respect to the matters described therein, the courts of the States
of New York may consider extrinsic evidence of the circumstances surrounding the
entering into of such agreement to ascertain the intent of the parties in using
the language employed in such agreement, regardless of whether or not the
meaning of the language used in such agreement is plain and unambiguous on its
face, and may determine that additional or supplementary terms can be
incorporated into such agreement. We have not considered parol evidence in
connection with any of the opinions set forth below.

II.

        We have also assumed the following without making any inquiry into the
reasonableness or validity thereof:

A.Each of the parties to the Credit Documents other than the Opinion Parties
(the "Other Parties") have had and has all necessary power and authority to
execute and deliver, and perform its obligations under each of the Credit
Documents to which it is a party.

3

--------------------------------------------------------------------------------



B.Each of the Credit Documents has been duly executed and delivered by Other
Parties and is a valid and binding obligation on the Other Parties, enforceable
against the Other Parties in accordance with its terms.

C.There are no facts or circumstances specifically relating to any of the Other
Parties that might prevent any of the Other Parties from enforcing any of the
rights to which our opinion relates.

III.

        We express no opinion as to:

        A.    Any securities (except as set forth in paragraph 10 of Part IV of
this opinion), tax, anti-trust, land use, safety, environmental, hazardous
materials, telecommunication, electric power or public utility laws, insurance
company or banking laws, rules or regulations or laws, rules or regulations
applicable to the any of the Other Parties by virtue of their status as
regulated entities. With respect to the effect of the Communications Act of 1934
and the published rules, regulations and policies of the Federal Communications
Commission, we draw your attention to the opinion of even date herewith to you
from the law firm of Catalano and Plache.

        B.    The Obligors' rights in or title to any collateral described in
the Credit Documents, the existence of liens, security interests or other
encumbrances on any such collateral, or the attachment, perfection or priority
of any lien, security interest or other encumbrances created, or purported to be
created, by any of the Credit Documents, except to the extent provided in
paragraphs 11 and 12 of Part IV.

        C.    The enforceability of any waivers of immunity in any of the Credit
Documents.

        D.    The enforceability of any liquidated damages provisions contained
in any of the Credit Documents.

        E.    The enforceability of any attorneys' fees provisions contained in
any of the Credit Documents.

        F.     The applicable choice-of-law rules that may affect (i) the
interpretation or enforcement of the Credit Documents or (ii) the attachment,
perfection, priority or enforcement of any lien or security interest created, or
purported to be created, by the Credit Documents.

        G.    The effect on the Opinion Parties obligations, and the Other
Parties' rights, under the Credit Documents of laws relating to fraudulent
transfers and fraudulent obligations set forth in Section 544 and 548 of the
Federal Bankruptcy Code or applicable state law (including, without limitation,
Article 10 of the New York Debtor and Creditor Law).

        H.    Any provisions of any of the Credit Documents insofar as they
relate to the subject matter jurisdiction of the federal courts to adjudicate
any controversy relating to the Credit Documents.

        This opinion is limited to the federal laws of the United States of
America, the laws of the State of New York, including the Uniform Commercial
Code as adopted and in effect in the State of New York (the "NY UCC"), and the
corporations laws of certain other states as described herein. The opinions set
forth in paragraph 1 of Part IV are limited solely to our review of the General
Corporation Law of the State of Delaware ("Delaware Corporate Law"). The
opinions set forth in paragraph 2 of Part IV are limited solely to our review of
Section 78 of the General Corporation Law of the State of Nevada ("Nevada
Corporate Law"). The opinions set forth in paragraph 3 of Part IV are limited
solely to our review of Texas Business Corporation Act ("Texas Corporate Law").
The opinions set forth in paragraphs 4 and 5 of Part IV are limited solely to
our review of Delaware Corporate Law, Nevada Corporate Law and Texas Corporate
Law. We have not obtained any formal advice or opinion

4

--------------------------------------------------------------------------------



from any attorney licensed in Delaware, Nevada or Texas in connection with the
opinions set forth in paragraphs 1 through 5 of Part IV. The opinions set forth
in paragraphs 10 and 13 of Part IV are based solely on our review of certain
Certificates referred to in clause (bb) of Part I. We disclaim any opinion as to
the laws of any jurisdiction state other than New York, Delaware (as to Delaware
Corporate Law only), Nevada (as to Nevada Corporate Law only), and Texas (as to
Texas Corporate Law only). We further disclaim any opinion as to any statute,
rule, regulation, ordinance, order or other promulgation of any regional or
local governmental body or as to any related judicial or administrative opinion.

IV.

        Based upon the foregoing and our examination of such questions of law as
we have deemed necessary or appropriate for our opinion, and subject to the
limitations and qualifications expressed below, it is our opinion that:

1.Nextel Partners, Inc., the Borrower, Nextel Partners of Upstate New
York, Inc., Nextel WIP Lease Corp., Nextel WIP License Corp., Nextel WIP
Expansion Corp., Nextel WIP Expansion Two Corp. and NPCR, Inc. have each been
duly formed and are validly existing and in good standing under the laws of the
State of Delaware.

2.Nextel Partners Equipment Corp. and NPFC, Inc. have been duly incorporated and
are validly existing and in good standing under the laws of the State of Nevada.

3.Nextel WIP License MR, Inc. has been duly incorporated and is validly existing
and in good standing under the laws of the State of Texas.

4.The Opinion Parties each have all requisite corporate power and corporate
authority to enter into and perform the Credit Documents to which it is a party,
to own its properties and to carry on its business as described in the most
recent annual report filed with the U.S. Securities and Exchange Commission by
Nextel Partners, Inc..

5.Each of the Credit Documents has been duly authorized by all necessary
corporate action on the part of each of the Opinion Parties and has been duly
executed and delivered on behalf of each of the Opinion Parties.

6.Each of the Credit Documents to which any Opinion Party is a party is a valid
and binding obligation of each such Opinion Party, enforceable against such
Opinion Party in accordance with its terms, subject, as to enforcement, (i) to
bankruptcy, insolvency, reorganization, arrangement, moratorium and other laws
of general applicability relating to or affecting creditors' rights and (ii) to
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law.

7.No governmental consents, approvals, authorizations, registrations,
declarations or filings are required for the execution and delivery of the
Credit Documents on behalf of the Opinion Parties, the payment of the Opinion
Parties' obligations under the Credit Documents, or the creation by the Opinion
Parties of the liens and security interests purported to be created by the
Credit Documents.

8.Neither the execution and delivery of the Credit Documents on behalf of the
Opinion Parties, the payment of the Opinion Parties' obligations under the
Credit Documents, nor the creation of the liens and security interests purported
to be created by the Credit Documents (i) conflicts with any provision of the
Certificate of Incorporations or Bylaws of the Opinion Parties, (ii) violates
any law or regulation applicable to the Opinion Parties or, to the extent known
to us, any order of any Governmental Authority; (iii) results in a breach or
violation of, or constitutes a default under any of the Nextel Operating
Agreements and the Debt Documents; and (iv) will result in the creation or
imposition of any Lien under any of the

5

--------------------------------------------------------------------------------



Nextel Operating Agreements or Debt Documents on any asset of the Borrower, the
Parent Guarantors or the Subsidiary Guarantors.

9.Except as set forth on Schedules IV to the Credit Agreement, we do not have
knowledge of any action, suit or proceeding against any of the Opinion Parties
that is either pending or has been threatened in writing nor do we have
knowledge of any judgment or order that specifically names any of the Opinion
Parties.

10.None of the Opinion Parties is subject to regulation under the Investment
Company Act of 1940, as amended, or the Public Utilities Holding Company Act of
1935, as amended.

11.A security interest in favor of the Administrative Agent as collateral
security for the obligations of the Parent Guarantors, the Borrower and its
Subsidiaries (as modified by the First Restatement) has attached under the NY
UCC to the collateral described in the Security Agreement and the Parent
Guaranty and Pledge Agreement consisting of personal property to which a
security interest may attach under such law, other than the Pledged Equity (as
defined in the Security Agreement) and the Pledged Stock (as defined in the
Parent Guaranty and Pledge Agreement), as to which our opinion is set forth in
paragraph 12 of this Part IV.

12.A security interest in favor of the Administrative Agent has attached under
the NY UCC to the Pledged Equity and the Pledged Stock. The security interest in
the Pledged Equity is a perfected security interest as to which the
Administrative Agent has taken possession of the "Equity Collateral"(as defined
in the Security Agreement). The security interest in the Pledged Shares is a
perfected security interest as to which the Administrative Agent has taken
possession of the "Stock Collateral" (as defined in the Parent Guaranty and
Pledge Agreement). The Administrative Agent has acquired its security interest
in the Pledged Equity free of any adverse claims to the Pledged Equity, assuming
(i) that all certificates evidencing any part of the Pledged Equity have been
endorsed to the Administrative Agent or endorsed in blank, (ii) that the
Administrative Agent has taken and retained possession of such certificates in
good faith and (iii) that the Administrative Agent has not received notice of an
adverse claim within the meaning of the NY UCC with respect to the Pledged
Equity before taking possession of such certificates; provided however, that we
express no opinion as to the priority of the security interest in the Pledged
Equity over adverse claims to the Pledged Equity that are not consensual
security interest governed by Article 8 and Article 9 of the NY UCC. The
Administrative Agent has acquired its security interest in the Pledged Stock
free of any adverse claims to the Pledged Stock, assuming (i) that all
certificates evidencing any part of the Pledged Stock have been endorsed to the
Administrative Agent or endorsed in blank, (ii) that the Administrative Agent
has taken and retained possession of such certificated in good faith and
(iii) that the Administrative Agent has not received notice of an adverse claim
within the meaning of the NY UCC with respect to the Pledged Stock before taking
possession of such certificates; provided however, that we express no opinion as
to the priority of the security interest in the Pledged Stock over adverse
claims to the Pledged Stock that are not consensual security interests governed
by Section 8 and Section 9 of the NY UCC.

13.The issued and outstanding shares of Capital Stock of the Borrower, and of
each Issuer (as defined in the Security Agreement), consists of the type and
number of shares described in Annex 1 of the Parent Guaranty and Pledge
Agreement (in the case of the Borrower), and of the Security Agreement (in the
case of each Issuer).

6

--------------------------------------------------------------------------------





V.

        We further advise you that:

        A.    As noted, the enforceability of the Credit Documents is subject to
the effect of general principles of equity. These principles include, without
limitation, concepts of commercial reasonableness, materiality and good faith
and fair dealing. As applied to the Credit Documents, these principles will
require the Other Parties to act reasonably, in good faith and in a manner that
is not arbitrary or capricious in the administration and enforcement of the
Credit Documents and will preclude the Other Parties from invoking penalties for
defaults that bear no reasonable relation to the damage suffered or that would
otherwise work a forfeiture.

        B.    The enforceability of the Credit Documents is subject to the
effects of (i) Section 1-102 of the NY UCC, which provides that obligations of
good faith, diligence, reasonableness and care prescribed by the NY UCC may not
be disclaimed by agreement, although the parties may by agreement determine the
standards by which the performance of such obligations is to be measured if
those standards are not manifestly unreasonable, (ii) Section 1-203 of the NY
UCC, which imposes an obligation of good faith in the performance or enforcement
of a contract and (iii) legal principles under which a court may refuse to
enforce or may limit the enforcement of, a contract or any clause of a contract
that a court finds as a matter of law to have been unconscionable at the time it
was made.

        C.    The effectiveness of indemnities, rights of contribution,
exculpatory provisions and waivers of the benefits of statutory provisions may
be limited on public policy grounds.

        D.    Provisions of any Credit Documents requiring that waivers must be
in writing may not be binding or enforceable if a non-executory oral agreement
has been created modifying any such provision or an implied agreement by trade
practice or course of conduct has given rise to a waiver.

        E.    The enforceability of the Credit Documents may be subject to
statutory and other legal requirements generally applicable to a lender
exercising remedies relating to its collateral; however, we do not believe that
these legal requirements render the remedies contained in the Credit Documents
inadequate to afford substantial realization by the Lender on its collateral
under the Credit Documents.

        F.     The enforceability of the Parent Guaranty and Pledge Agreement
may be subject to statutory provisions and case law to the effect that a
guarantor may be exonerated if the beneficiary of the guaranty alters the
original obligation of the principal, fails to inform the guarantor of material
information pertinent to the principal or any collateral, elects remedies that
may impair the subrogation rights of the guarantor against the principal or that
may impair the value of any collateral, fails to accord the guarantor the
protections afforded a debtor or otherwise takes any action that materially
prejudices the guarantor unless, in any such case, the guarantor validly waives
such rights or the consequences of any such action. While express and specific
waivers of guarantor's right to be exonerated, such as those contained in the
guaranty, are generally enforceable under New York law, we express no opinion as
to whether the Parent Guaranty and Pledge Agreement contains an express and
specific waiver of each exoneration defense a guarantor might assert or as to
whether each of the waivers contained in the Parent Guaranty and Pledge
Agreement is fully enforceable.

        G.    Perfection of a security interest in proceeds of any collateral
may be limited as provided in Section 9 of the NY UCC.

        H.    The continued perfection of the security interests created by the
Security Agreement and the Parent Guaranty and Pledge Agreement and perfected by
the filing of financing statements will

7

--------------------------------------------------------------------------------



depend upon the filing of periodic continuation statements relating to financing
statements in accordance with the NY UCC and may depend upon (i) the continued
location of the collateral in the states set forth in Annex 1 to the Security
Agreement; (ii) the continuation of the Opinion Parties' present corporate
names, identity and corporate structure; and (iii) the continued location of the
Opinion Parties in the jurisdictions in which such Opinion Parties do business,
as set forth in Annex 1 to the Security Agreement, within the meaning of
Section 9 of the NY UCC. The continued perfection of the security interest in
the Pledged Equity and Pledged Stock will depend upon the continued possession
of the Pledged Equity and Pledged Stock by the Other Parties.

        I.     We express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Lender is located (other than New York) that limits
the interest, fees or other charges it may impose for the loan or use of money
or other credit, (ii) the last sentence of Section 2.16(d) of the Credit
Agreement; (iii) Section 3.06 or 10.08 of the Credit Agreement (or any similar
provisions in any of the other Credit Documents), (iv) the first sentence of
Section 10.09(b) of the Credit Agreement (of any similar provision in any of the
other Credit Documents) insofar as such sentence relates to the subject-matter
jurisdiction of the United States District Court for the Southern District of
New York to adjudicate any controversy or (v) the waiver of inconvenient forum
set forth in Section 10.09(c) of the Credit Agreement (or any similar provisions
in any of the other Credit Documents) with respect to proceedings in the United
States District Court for the Southern District of New York.

        J.     We express no opinion as to the applicability to the obligations
of any Subsidiary Guarantor of (or the enforceability of such obligations under)
Section 548 of the Bankruptcy Code, Article 10 of the New York Debtor and
Creditor Law or any other provisions of the law of the jurisdiction of
incorporation of any Subsidiary Guarantor restricting dividends, loans or other
distributions by a corporation for the benefit of its stockholders.

        K.    We wish to point out that the obligations of the Obligors under
the Security Agreement, and of the Parent Guarantors under the Parent Guaranty
and Pledge Agreement, and the rights and remedies of the Administrative Agent
and the Lenders under the Security Agreement and the Parent Guaranty and Pledge
Agreement, may be subject to possible limitations upon the exercise of remedial
or procedural provisions contained therein, provided that such limitations do
not, in our opinion (but subject to the other comments and qualifications set
forth in this opinion letter), make the remedial and procedures that will be
afforded to the Administrative Agent and the Lenders inadequate for the
practical realization of the substantive benefits provided to the Administrative
Agent and the Lender by the Security Agreement and the Parent Guaranty and
Pledge Agreement, as the case may be.

        L.    Except as provided in paragraphs 11 and 12 of Part IV, we express
no opinion as to the creation, perfection or priority of any security interest
in any Collateral. In addition, (i) we express no opinion as to the creation,
perfection or priority of any security interest in any Collateral as to which,
pursuant to Section 9-109 of the NY UCC, Article 9 of the NY UCC does not apply,
(ii) with respect to paragraph 11 above, we express no opinion as to the
creation of any security interest in timber to be cut, or commercial tort claim
(as defined in Section 9-102(a)(13) of the NY UCC) and (iii) with respect to
paragraphs 11 and 12 of Part IV, we express no opinion as to the perfection of
any security interest in Collateral subject to a statute, regulation or treaty
described in Section 9-311(a) of the NY UCC.

        M.   We wish to point out that the acquisition by an Opinion Party after
the initial extension of credit under the First Restatement of an interest in
property that becomes subject to the Lien of the Security Agreement or the
Parent Guaranty and Pledge Agreement, as the case may be, may constitute a
voidable preference under Section 547 of the Bankruptcy Code.

8

--------------------------------------------------------------------------------






VI.

        This opinion is rendered to you in connection with the First Restatement
and is solely for your benefit. This opinion may not be relied upon by any other
person, firm, corporation or other entity without our prior written consent. We
disclaim any obligation to advise you of any change of law that occurs, or any
facts of which we become aware, after the date of this opinion.

    Very truly yours,

9

--------------------------------------------------------------------------------




SCHEDULE I

Subsidiary Guarantors


Name of Subsidiary


--------------------------------------------------------------------------------

  Type of Entity

--------------------------------------------------------------------------------

  Registered Address

--------------------------------------------------------------------------------

  State of
Incorporation

--------------------------------------------------------------------------------

Nextel Partners of Upstate NY   Delaware Corporation   4500 Carillon Pt.
Kirkland, WA 98033   Delaware
Nextel WIP Lease Corp.
 
Delaware Corporation
 
4500 Carillon Pt. Kirkland, WA 98033
 
Delaware
Nextel WIP License Corp.
 
Delaware Corporation
 
4500 Carillon Pt. Kirkland, WA 98033
 
Delaware
Nextel WIP Expansion Corp.
 
Delaware Corporation
 
4500 Carillon Pt. Kirkland, WA 98033
 
Delaware
Nextel WIP Expansion Two Corp.
 
Delaware Corporation
 
4500 Carillon Pt. Kirkland, WA 98033
 
Delaware
Nextel Partners Equipment Corp.
 
Nevada Corporation
 
4500 Carillon Pt. Kirkland, WA 98033
 
Nevada
NPFC, Inc.
 
Nevada Corporation
 
4500 Carillon Pt. Kirkland, WA 98033
 
Nevada
NPCR, Inc.
 
Delaware Corporation
 
4500 Carillon Pt. Kirkland WA 98033
 
Delaware

--------------------------------------------------------------------------------




SCHEDULE II

Nextel Operating Agreements


1.Joint Venture Agreement dated as of January 29, 1999, among NWIP, Nextel
Partners, Inc. and the Borrower;

2.Trademark License Agreement dated as of January 29, 1999, between the Borrower
and NWIP;

3.Switch Sharing Agreement dated as of January 29, 1999, between the Borrower
and NWIP;

4.Roaming Agreement dated as of January 29, 1999, between the Borrower and NWIP;

5.Management Agreement dated as of December 19, 2003, between the Borrower and
Nextel WIP Lease Corp.;

6.Infrastructure Equipment Purchase Agreement dated January 29, 1999, between
Motorola and the Borrower;

7.Agreement in Support of Charter Obligations dated as of January 29, 1999,
between NWIP and Nextel Partners, Inc.; and

8.Agreement Specifying Obligations of, and Limiting Liability and Recourse to,
Nextel dated as of January 29, 1999, among Nextel Communications, Inc., the
Parent and the Borrower.

--------------------------------------------------------------------------------




SCHEDULE III

Debt Documents


(a)the Purchase Agreement for 121/2% Senior Securities due 2009, dated as of
December 4, 2001 between Nextel Partners, Inc. and The Bank of New York as
Trustee;

(b)the Indenture for 121/2% Senior Securities due 2009, dated as of December 4,
2001, between Nextel Partners, Inc. and The Bank of New York as Trustee;

(c)the Purchase Agreement for 81/8% Senior Notes due 2011, dated as of June 16,
2003, between Nextel Partners, Inc. and The Bank of New York as Trustee;

(d)the Indenture for 81/8% Senior Notes due 2011, dated as of June 23, 2003,
between Nextel Partners, Inc. and The Bank of New York as Trustee;

(e)the Purchase Agreement for 11/2% Convertible Senior Notes due 2008, dated as
of May 7, 2003, between Nextel Partners, Inc. and The Bank of New York as
Trustee;

(f)the Indenture for 11/2% Convertible Senior Notes due 2008, dated as of
May 13, 2003, between Nextel Partners, Inc. and The Bank of New York as Trustee;

(g)the Purchase Agreement for 11/2% Convertible Senior Notes due 2008, dated as
of August 6, 2003, between Nextel Partners, Inc. and The Bank of New York as
Trustee;

(h)the Indenture for 11/2 Convertible Senior Notes due 2008, dated as of
August 6, 2003, between Nextel Partners, Inc. and The Bank of New York as
Trustee;

(i)the Purchase Agreement for 14% Senior Discount Notes due 2009, dated as of
January 22, 1999, between Nextel Partners, Inc. and Donaldson, Lufkin & Jenrette
Securities Corporation, Barclays Capital Inc., First Union Capital Markets, BNY
Capital Markets, Inc., Nesbitt Burns Securities Inc. and The Bank of New York as
Trustee;

(j)the Indenture for 14% Senior Discount Notes due 2009, dated as of January 29,
1999, between Nextel Partners, Inc. and The Bank of New York as Trustee;

(k)the Purchase Agreement for 11% Senior Notes due 2010, dated as of
February 29, 2000, between Nextel Partners, Inc. and Donaldson, Lufkin &
Jenrette Securities Corporation and The Bank of New York as Trustee;

(l)the Indenture for 11% Senior Notes due 2010, dated as of March 10, 2000,
between Nextel Partners, Inc. and The Bank of New York as Trustee;

(m)the Purchase Agreement for 11% Senior Notes due 2010, dated as of July 18,
2000, between Nextel Partners, Inc. and Donaldson, Lufkin & Jenrette Securities
Corporation, Deutsche Bank Securities, Inc., CIBS World Markets Corp;

(n)the Indenture for 11% Senior Notes due 2010, dated as of July 2718, 2000,
between Nextel Partners, Inc. and The Bank of New York;

(o)the Participation Agreement dated as of July 31, 2002 among the Borrower,
NPCR, Inc., General Electric Capital Corporation and State Street Bank and Trust
Company of Connecticut, National Association;

(p)the Lease Agreement dated as of July 31, 2002, between NPCR, Inc. and State
Street Bank and Trust Company of Connecticut, National Association;

(q)the Lease Agreement for Central Office Switching Equipment and Related
Software, dated as of October 30, 2002 between NPCR, Inc., the Borrower, General
Electric Capital Corporation and State Street Bank and Trust Company of
Connecticut, National Association.

--------------------------------------------------------------------------------



Prepared by:            

--------------------------------------------------------------------------------

   

Signed by:            

--------------------------------------------------------------------------------

   

Approved by:            

--------------------------------------------------------------------------------

   

Date of Approval:            

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------




Exhibit B


[Form of Opinion of FCC Counsel]


        May [    ], 2004

To the Lenders party to the First Amended and Restated
Credit Agreement referred to below and JPMorgan Chase
Bank, as the Administrative Agent

Ladies and Gentlemen:

        We have acted as Federal Communications Commission ("FCC") counsel for
Nextel Partners, Inc., a Delaware corporation (the "Parent"), and Nextel
Partners Operating Corp., a Delaware corporation (the "Borrower" and, together
with the Parent, the "Companies"), in connection with the negotiation,
preparation and execution of the First Amended and Restated Credit Agreement
dated as of May 19, 2004 (the "First Restatement") between the Borrower, the
Subsidiary Guarantors party thereto, the various financial institutions as are
or may from time to time become parties thereto (collectively, the "Lenders")
and JPMorgan Chase Bank, as the Administrative Agent (in such capacity, the
"Administrative Agent") pursuant to which the parties thereto have amended and
restated the Credit Agreement dated as of December 19, 2003 between the
Borrower, the Subsidiary Guarantors, and the Administrative Agent (as amended
and restated by the First Restatement, the "Credit Agreement"). This opinion is
being furnished to you pursuant to Section 4.03 of the First Restatement. Except
as otherwise specified, capitalized terms used in this opinion which are defined
in the First Restatement are used herein with the same meaning.

        This opinion is governed by, and shall be interpreted in accordance
with, the Legal Opinion Accord of the ABA Section of Business Law (1991) (the
"Accord") and the Report of the Subcommittee on Legal Opinions of the
Transactional Practice Committee of the Federal Communications Bar Association
(1996). As a consequence, it is subject to a number of qualifications,
exceptions, definitions, limitations on coverage and other limitations, all as
more particularly described in the Accord, and this opinion should be read in
conjunction therewith.

        This opinion is limited strictly to matters arising under the
Communications Act of 1934, as amended (the "Act"), and the published rules,
regulations and policies of the FCC (collectively "Communications Law"), all as
applicable to the Companies. We express no opinion with respect to any other
law, statute, rule, regulation, ordinance, decision, judgment, decree, legal
requirement, or legal authority.

        In connection with this opinion we have reviewed the Credit Agreement
and Schedule VII of the Credit Agreement ("Schedule VII"). Our opinion with
respect to the Licenses listed on Schedule VII is based solely upon a review of
license information available as of the dates indicated in Schedule VII listed
therein from the FCC's Universal Licensing System ("ULS") public database. In
connection with the foregoing, we have also made such investigations of law and
fact as we deem necessary to render this opinion, including due investigation
and inquiry of the Companies, provided that our review of the FCC public files
has been limited with your permission, as described above. Collectively our
investigation described above undertaken to render this opinion is "Our
Inquiry".

        In making Our Inquiry, we have assumed: (i) the genuineness of all
signatures (other than those of representatives of the Companies) appearing on
all documents; (ii) the legal capacity of all persons executing documents to do
so; (iii) the authenticity and completeness of documents submitted to us for our
examination, whether or not they have been submitted to us as originals;
(iv) the conformity to authentic original documents of all documents submitted
to us as certified, conformed, facsimile, or photostatic copies; (v) the
accuracy and completeness of all records made available to us by the Companies
and the FCC, and the FCC's ULS database; and (vi) the validity and binding
effect of the Joint Venture Agreement dated January 29, 1999, by and among the
Companies and Nextel WIP Corp., a Delaware corporation, upon the parties
thereto.

--------------------------------------------------------------------------------




        As to various matters of fact in connection with this opinion, we have
relied solely upon Our Inquiry as described herein. No inference as to our
knowledge of the existence or nonexistence of facts, other than facts of which
we have obtained actual knowledge as a result of Our Inquiry, should be drawn
from the fact of our representation of the Company as FCC counsel.

        When used in this opinion, the term "our knowledge", or some similar
phrase, refers to the actual current knowledge of the attorneys currently in
this firm who have been actively involved in the Companies' representation.
Whenever our opinion with respect to the existence or nonexistence of facts is
qualified by the phrase "to our knowledge," or some similar phrase, it is
intended to indicate that no information has come to the attention of those
attorneys in the course of our representation that would give them actual
knowledge that our opinion with respect to the existence or nonexistence of any
facts is inaccurate.

        Based on the foregoing, it is our opinion that:

        1.     The Borrower, or its wholly-owned license subsidiaries, Nextel
WIP License Corp., Nextel WIP Expansion Corp., or Nextel WIP Expansion Two
Corp., or Nextel WIP License MR, Inc., a wholly-owned license subsidiary of the
Parent (such license holding subsidiaries of Borrower and Parent are hereafter
referred to collectively as the "License Subsidiaries") is the legal holder of
the specialized mobile radio and other licenses (the "Licenses") listed on
Schedule VII to the Credit Agreement. Except as set forth in Schedule III of the
Credit Agreement, each of the Licenses is valid and is in full force and effect,
or is subject to a timely filed renewal application before the FCC. With regard
to the Licenses, to our knowledge, the Companies or each of the respective
License Subsidiaries has submitted to the FCC all required material documents,
applications and reports required pursuant to the Act or Communications Law and
is in compliance with respect to the operation of the Licenses in all material
respects.

        2.     Except as set forth in Schedule III of the Credit Agreement,
there is not pending, nor to the best of our knowledge, threatened against the
Companies, the License Subsidiaries or against any of the Licenses, any action,
or proceeding pending at the FCC, that could cause the Companies or the License
Subsidiaries to be ineligible to hold the Licenses.

        3.     Except as set forth in Schedule III of the Credit Agreement,
there is not pending, nor to the best of our knowledge, threatened against the
Companies, the License Subsidiaries or the Licenses, any application, action,
petition, objection or other pleading, or any proceeding pending at the FCC,
which questions or contests the validity of, or seeks the revocation,
non-renewal or suspension of, or the imposition of any fine or forfeiture on,
any of the Licenses or which seeks modification of any of the Licenses in any
case which would have a material adverse effect on the ability of the Companies
or the License Subsidiaries to consummate the transactions contemplated by the
Credit Agreement.

        4.     The execution and delivery of the Credit Agreement and the other
Loan Documents, and the performance of the obligations thereunder by the
Companies and the License Subsidiaries will not violate the Act or
Communications Law.

        This opinion is being provided to you solely in connection with the
Credit Agreement. It may not be quoted, copied, delivered to, or relied upon by
anyone other than you without the prior written consent of this firm. This
opinion is effective only as of the date hereof and is based on statutory laws
and judicial decisions that are effective on the date hereof; we do not opine
with respect to any law, regulation, rule, or governmental policy which may be
enacted, adopted, or become effective after the date hereof; nor do we undertake
any professional responsibility to advise you as to any subsequent event either
in the nature of a change of fact or law, as to which we may become aware.

        This opinion should not be assumed to state general principles of law
applicable to transactions of this kind. Where opinions are expressed concerning
the financial effect or possible effect of any event upon the Company, the
License Subsidiary or any aspect of their respective operations, you should be

2

--------------------------------------------------------------------------------




advised that we have no particular expertise in any such matter and you rely on
such opinion at your own risk.

    Very truly yours,
 
 
Catalano & Plache, PLLC

3

--------------------------------------------------------------------------------




Exhibit C


[Form of Opinion of Special New York Counsel to JPMCB]


        May [    ], 2004

To the Lenders party to the First Amended and Restated
Credit Agreement referred to below and JPMorgan Chase
Bank, as the Administrative Agent

Ladies and Gentlemen:

        We have acted as special New York counsel to JPMorgan Chase Bank
("JPMCB") in connection with (i) the First Amended and Restated Credit Agreement
(the "First Restatement") dated as of May 19, 2004 between the Borrower, the
Subsidiary Guarantors party thereto, the various financial institutions as are
or may from time to time become parties thereto (collectively, the "Lenders")
and JPMorgan Chase Bank, as the Administrative Agent (in such capacity, the
"Administrative Agent") pursuant to which the parties thereto have amended and
restated the Credit Agreement dated as of December 19, 2003 between the
Borrower, the Subsidiary Guarantors party thereto, and the Administrative Agent
(as amended and restated by the First Restatement, the "Credit Agreement") and
(ii) the various other agreements, instruments and other documents referred to
in the next following paragraph. Except as otherwise provided herein, terms
defined in the First Restatement are used herein as defined therein. This
opinion letter is being delivered pursuant to Section 4.04 of the First
Restatement.

        In rendering the opinions expressed below, we have examined the
following agreements, instruments and other documents:

        (a)   the First Restatement;

        (b)   the Existing Credit Agreement;

        (c)   the Security Agreement; and

        (d)   the Parent Guaranty and Pledge Agreement.

The agreements, instruments and other documents referred to in the foregoing
lettered clauses are collectively referred to as the "Credit Documents"; the
Parent, the Borrower and its Subsidiaries party thereto are herein collectively
referred to as the "Opinion Parties".

        In our examination, we have assumed the genuineness of all signatures,
the authenticity of all documents submitted to us as originals and the
conformity with authentic original documents of all documents submitted to us as
copies. When relevant facts were not independently established, we have relied
upon certificates of governmental officials and appropriate representatives of
the Opinion Parties and upon representations made in or pursuant to the Credit
Documents.

        In rendering the opinions expressed below, we have assumed, with respect
to all of the documents referred to in this opinion letter, that:

          (i)  such documents have been duly authorized by, have been duly
executed and delivered by, and (except to the extent set forth in the opinions
expressed below as to the Opinion Parties) constitute legal, valid, binding and
enforceable obligations of, all of the parties to such documents;

         (ii)  all signatories to such documents have been duly authorized; and

        (iii)  all of the parties to such documents are duly organized and
validly existing and have the power and authority (corporate or other) to
execute, deliver and perform such documents.

        In addition, we have assumed that (x) Lenders constituting the Required
Lenders under the Existing Credit Agreement have executed and delivered the
First Restatement and (y) upon delivery of this legal opinion, all of the
conditions precedent set forth in Section 4 of the First Restatement to the
effectiveness of the First Restatement shall have been satisfied.

--------------------------------------------------------------------------------



        Based upon and subject to the foregoing and subject also to the comments
and qualifications set forth below, and having considered such questions of law
as we have deemed necessary as a basis for the opinions expressed below, we are
of the opinion that:

        1.     Each of the Credit Documents constitutes the legal, valid and
binding obligation of each Opinion Party party thereto, enforceable against such
Opinion Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or other similar laws relating to or affecting the rights of
creditors generally and except as the enforceability of the Credit Documents is
subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including (a) the
possible unavailability of specific performance, injunctive relief or any other
equitable remedy and (b) concepts of materiality, reasonableness, good faith and
fair dealing.

        2.     The Security Agreement and the Parent Guaranty and Pledge
Agreement are each effective to create, in favor of the Administrative Agent for
the benefit of the Administrative Agent and the Lenders, a valid security
interest under the Uniform Commercial Code as in effect in the State of New York
(the "UCC") in all of the right, title and interest of each Opinion Party in, to
and under the Collateral (as respectively defined in the Security Agreement and
the Parent Guaranty and Pledge Agreement) of such Opinion Party as collateral
security for the payment of the Secured Obligations (as respectively defined in
the Security Agreement and the Parent Guaranty and Pledge Agreement, and as
modified by the First Restatement) of such Opinion Party, except that (a) such
security interest will continue in Collateral after its sale, lease, license,
exchange or other disposition and in any proceeds thereof only to the extent
provided in Section 9-315 of the UCC and (b) such security interest in any
portion of such Collateral in which an Opinion Party acquires rights after the
commencement of a case under the Bankruptcy Code in respect of such Opinion
Party may be limited by Section 552 of the Bankruptcy Code.

        3.     The security interest referred to in paragraph 2 above in that
portion of the Collateral consisting of Pledged Equity (as defined in the
Security Agreement), or Pledged Stock (as defined in the Parent Guaranty and
Pledge Agreement), represented by a certificate in bearer form or in registered
form indorsed (as provided in Section 8-102(a)(11) of the UCC) to the
Administrative Agent or in blank by an effective indorsement (as so provided) or
registered in the name of the Administrative Agent, will, upon the creation of
such security interest, be perfected by the Administrative Agent taking
possession thereof in the State of New York, and such perfected security
interest will remain perfected thereafter so long as such certificates are
retained by the Administrative Agent in its possession in the State of New York.

        4.     With respect to any portion of the Collateral consisting of
Pledged Equity or Pledged Stock represented by certificates, if the security
interest therein is perfected by the Administrative Agent in the manner
specified in paragraph 10 above for value without notice (within the meaning of
Section 8-105 of the UCC) of any adverse claim (within the meaning of
Section 8-102(a)(1) of the UCC) to Pledged Equity or Pledged Stock so
represented by certificates, then the Administrative Agent will acquire such
security interest free of any adverse claim (as so defined).

        The foregoing opinions are subject to the following comments and
qualifications:

        (A)  The enforceability of provisions in the Credit Agreement (and any
similar provisions in any of the other Credit Documents) to the effect that
terms may not be waived or modified except in writing may be limited under
certain circumstances.

        (B)  The enforceability of Section 10.03 of the Credit Agreement (and
any similar provisions in any of the other Credit Documents), may be limited by
laws limiting the enforceability of provisions exculpating or exempting a party
from, or requiring indemnification of a party for,

2

--------------------------------------------------------------------------------






liability for its own action or inaction, to the extent the action or inaction
involves gross negligence, recklessness, wilful misconduct or unlawful conduct.

        (C)  The second sentence of Section 3.02 of the Credit Agreement (and
any similar provisions in any of the other Credit Documents) may not be
enforceable to the extent that the Guaranteed Obligations (as defined in the
Credit Agreement) are materially modified.

        (D)  We express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Lender is located (other than New York) that limits
the interest, fees or other charges it may impose for the loan or use of money
or other credit, (ii) the last sentence of Section 2.16(d) of the Credit
Agreement, (iii) Section 3.06, 3.09 or 10.08 of the Credit Agreement (or any
similar provisions in any of the other Credit Documents), (iv) the first
sentence of Section 10.09(b) of the Credit Agreement (or any similar provisions
in any of the other Credit Documents) insofar as such sentence relates to the
subject-matter jurisdiction of the United States District Court for the Southern
District of New York to adjudicate any controversy or (v) the waiver of
inconvenient forum set forth in Section 10.09(c) of the Credit Agreement (or any
similar provisions in any of the other Credit Documents) with respect to
proceedings in the United States District Court for the Southern District of New
York.

        (E)  We express no opinion as to the applicability to the obligations of
any Subsidiary Guarantor of (or the enforceability of such obligations under)
Section 548 of the Bankruptcy Code, Article 10 of the New York Debtor and
Creditor Law or any other provision of law relating to fraudulent conveyances,
transfers or obligations or of the provisions of the law of the jurisdiction of
incorporation of any Subsidiary Guarantor restricting dividends, loans or other
distributions by a corporation for the benefit of its stockholders.

        (F)  We wish to point out that the obligations of the Obligors under the
Security Agreement, and of the Parent under the Parent Guaranty and Pledge
Agreement, and the rights and remedies of the Administrative Agent and the
Lenders under the Security Agreement and the Parent Guaranty and Pledge
Agreement, may be subject to possible limitations upon the exercise of remedial
or procedural provisions contained therein, provided that such limitations do
not, in our opinion (but subject to the other comments and qualifications set
forth in this opinion letter), make the remedies and procedures that will be
afforded to the Administrative Agent and the Lenders inadequate for the
practical realization of the substantive benefits purported to be provided to
the Administrative Agent and the Lenders by the Security Agreement and the
Parent Guaranty and Pledge Agreement, as the case may be.

        (G)  Except as provided in paragraphs 2, 3 and 4 above, we express no
opinion as to the creation, perfection or priority of any security interest in
any Collateral. In addition, (i) we express no opinion as to the creation,
perfection or priority of any security interest in any Collateral as to which,
pursuant to Section 9-109 of the UCC, Article 9 of the UCC does not apply,
(ii) with respect to paragraph 2 above, we express no opinion as to the creation
of any security interest in timber to be cut, or commercial tort claims (as
defined in Section 9-102(a)(13) of the UCC) and (iii) with respect to paragraphs
3 and 4 above, we express no opinion as to the perfection of any security
interest in Collateral subject to a statute, regulation or treaty described in
Section 9-311(a) of the UCC.

        (H)  We express no opinion as to the existence of, or the right, title
or interest of any Opinion Party in, to or under, any of the Collateral.

        (I)   We wish to point out that the acquisition by an Opinion Party
after the initial extension of credit under the Credit Agreement of an interest
in property that becomes subject to the Lien of the Security Agreement or the
Parent Guaranty and Pledge Agreement, as the case may be, may constitute a
voidable preference under Section 547 of the Bankruptcy Code.

3

--------------------------------------------------------------------------------






        The foregoing opinions are limited to matters involving the Federal laws
of the United States of America and the law of the State of New York, and we do
not express any opinion as to the laws of any other jurisdiction (nor do we
express any opinion as to the applicability to, or the effect upon, the
transactions contemplated by the Credit Documents of the Federal Communications
Act of 1934, as amended, the rules and regulations promulgated thereunder or the
policies of the FCC).

        At the request of our client, this opinion letter is, pursuant to
Section 4.04 of the First Restatement, provided to you by us in our capacity as
special New York counsel to JPMCB and may not be relied upon by any Person for
any purpose other than in connection with the transactions contemplated by the
Credit Agreement without, in each instance, our prior written consent.

    Very truly yours,
[Opining and Consultant
                            Partner's initials]
 
 

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.77(a) EXECUTION COPY



FIRST AMENDED AND RESTATED CREDIT AGREEMENT

Schedule I



[Form of Lender Addendum] LENDER ADDENDUM

Exhibit A



[Form of Opinion of Counsel to the Obligors]
SCHEDULE I Subsidiary Guarantors
SCHEDULE II Nextel Operating Agreements
SCHEDULE III Debt Documents

Exhibit B



[Form of Opinion of FCC Counsel]

Exhibit C



[Form of Opinion of Special New York Counsel to JPMCB]
